Citation Nr: 1526974	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  05-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.   The Veteran died in May 2004.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In January 2005, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2005, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.

In June 2006, the appellant testified during a Board hearing before the undersigned Veteran Law Judge in Washington, D.C.; a transcript of the hearing is of record. 

In June 2007, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In April 2008, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand filed by representatives for both parties.  

In July 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In February 2011, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed to the Court.  In a June 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the claim on appeal for further proceedings consistent with the decision.  

The record reflects that the appellant was previously represented by the Virginia Department of Veterans' Services.  In August 2012, the appellant executed a power of attorney in favor of private attorney Daniel Krasnegor, who has provided written argument on her behalf.  The Board has recognized the change in representation.

In December 2012, the Board remanded the claim on appeal to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a July 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In August 2014, the Board denied service connection for the cause of the Veteran's death.  In January 2015, the Board vacated the decision on its own motion because the appellant had submitted motions for an extension of time and a Freedom of Information Act request for documents to the RO prior to the Board's decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  During the Veteran's lifetime, service connection was not established for any disability.

3.  The Veteran's death certificate indicates that the immediate cause of his death was lung cancer; other evidence indicates that metastatic renal cell adenocarcinoma was a contributory cause of death.

4.  The weight of the competent, credible, and probative evidence establishes that the Veteran did not have active service in the Republic of Vietnam during the Vietnam Era, and thus may not be presumed to have been exposed to herbicide agents, including Agent Orange, during such service; there also is no evidence of any actual in-service herbicide exposure.

5.  Lung cancer and metastatic renal cell adenocarcinoma first manifested many years following the Veteran's separation from service, and there is no competent evidence or opinion that even suggests the existence of a medical nexus between any such carcinoma and the Veteran's military service.

6.  A disability of service origin did not cause, or contribute substantially or materially to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2004 RO rating decision reflects the initial adjudication of the cause of death claim after issuance of the July 2004 letter.

Post rating, an October 2009 letter provided the appellant with a statement of conditions for which the Veteran was service connected at the time of his death, consistent with Hupp.  The letter also provided general notice regarding VA's assignment of effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App, 473.  After issuance of the October 2009 letter, and opportunity for the appellant to respond, the December 2009 SSOC reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment, personnel, and VA treatment records and letters from the Commandant, U.S. Marine Corps, Separation and Retirement Branch.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, by her family, and by her representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

As for the Board hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the Board hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the appellant's contentions and circumstances during the Veteran's service.  Therefore, not only was the issue of service connection for the cause of death  "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned suggested the submission of additional relevant medical evidence in the form of an opinion on the causation of the Veteran's diseases and held the record open for the appellant to do so, if desired.  Moreover, on subsequent remand, additional pertinent evidence on the circumstances of the Veteran's service was sought and obtained.  

The prior remand included a request that the RO obtain the Veteran's entire personnel record using PIES Code 018.  The Board also requested that the RO obtain the unit histories for the 7th 155mm Gun Battery (SP) ForTrps, part of the Fleet Marine Force Pacific (during 1970) and for the Marine Barracks at the U.S. Naval Ammunitions Depot, Oahu, Hawaii (during 1970).  On remand, the RO obtained the Veteran's entire personnel record.  The RO also obtained a unit history for the 7th 155mm Gun Battery (SP) ForTrps from the National Archives and Records Administration (NARA).  NARA found no information regarding the Marine Barracks at Oahu among the records.

The RO subsequently wrote to the Commandant of the U.S. Marine Corps to request information relating to the Marine Barracks at Oahu, Hawaii and to determine if service in Hawaii was counted as foreign and/or sea service.  The request was forwarded to the Separation and Retirement Branch.  In the response, the author indicated that copies of unit diaries were retained by the Commandant of the Marine Corps, however, unit diaries only documented administrative entries (personnel actions) and the same records could be found in the Veteran's own military file.  The author also noted that unit histories could be obtained regarding a specific unit.  The Separation and Retirement Branch responded in April 2010, providing the information relevant to the definition of "foreign and/or sea service," as requested.  In August 2010, a memorandum of formal finding on the unavailability of records from NARA regarding the command chronologies for the Marine Barracks at the U.S. Naval Ammunitions Depot was filed with the record.  The RO determined that all efforts to obtain information regarding the operations history of the Marine Barracks, Oahu, Hawaii had been exhausted and further attempts would be futile.

While information regarding the Marine Barracks at Oahu, Hawaii was unable to be obtained, the Board finds that there has been substantial compliance with the directions in the previous a remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In this case, the Veteran's individual personnel records have been recovered and provide a complete record of his service while present and assigned to Marine Barracks, Oahu, Hawaii.  Thus, the Board finds that the RO substantially complied with the remand instructions, and that no further AOJ action, in this regard, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran died in May 2004.  The cause of death listed on the death certificate was lung cancer.  The Veteran served in the U.S. Marine Corps in a Fleet Marine Force artillery unit stationed in California and on shore duty at a Naval Ammunition Depot in Hawaii.  The appellant contends that the Veteran served in the Republic of Vietnam in the late summer and autumn of 1970, that he is presumed to have been exposed to designated herbicide agents, and that his lung cancer was caused by this exposure. 

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that the immediate cause of his death was lung cancer.  The May 2005 VA hospital summary indicates that the Veteran was admitted in January 2004 for management of a sacral decubitus ulcer and non-healing right trochanteric sore, and it was noted that he had paraplegia secondary to a motor vehicle accident in 1995.  The past medical history included chromophobe renal adenocarcinoma and status post left radical nephrectomy in December 2000.  It was indicated that testing in May 2002 confirmed recurrence of his cancer and testing in October 2003 confirmed metastasis to the liver and lungs.  The Veteran died in May 2004, and the principle diagnoses included renal cell adenocarcinoma, metastatic, and left post-obstructive pneumonia.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Respiratory cancers are among those designated diseases.  38 C.F.R. § 3.309(e).  

As indicated above, while the evidence reflects that the Veteran's renal cancer metastasized to the Veteran's lungs, lung cancer is one of the disabilities recognized by VA as etiologically related to herbicide exposure in Vietnam.  However, to the extent that the provisions of sections 3.307 and 3.309 pertaining to Agent Orange exposure are applicable, here, objective evidence does not establish that the Veteran actually served in Vietnam.

Service medical records are silent for any indications of medical preparations for service in Vietnam or treatment provided in Vietnam or anywhere in the Western Pacific.  The Veteran received immunizations within days of enlistment at recruit training and one routine influenza immunization in November 1970 within days of discharge.  The appellant's contention that this immunization, noted as for "Hong Kong flu," is evidence of preparations for service in Vietnam.  This contention is not credible as the notation was for the type of flu present at the time and the timing was inconsistent with preparations for service in Vietnam.

The Veteran's Report of Transfer or Discharge (DD-214) does not contain dates of service or personal or campaign awards associated with any duty in Vietnam.  The Veteran received an early discharge prior to the end of his enlistment.  The statement of service (Block 22c) shows that the Veteran had three months and 28 days of "foreign and/or sea duty."   In several written statements and in a June 2006 Board hearing, the appellant stated that the Veteran informed her in December 1969 that his unit was preparing to go to Vietnam, that he had orders to report to a Military Airlift Terminal in May 1970, that in August 1970 he was being sent to Vietnam, that she sent packages to him in Vietnam, and that the American Red Cross assisted her in determining his location.  

The Veteran's Record of Service (NAVMC 118(3)) shows the following history of duty assignments.  The Veteran underwent recruit training at the Marine Recruit Depot, Parris Island, South Carolina.  He underwent advanced training at Camp Jejune, North Carolina, and at Camp Pendleton, California.  His first operational assignment was as an artilleryman with the 7th 155mm Gun Battery located at 29 Palms, California from December 14, 1969 to April 19, 1970.  A Command Chronology of this unit was obtained from the National Archives and Records Administration (NARA).  The summary shows that the unit participated in training exercises and other activities from January 1 to June 30, 1970 when the unit was deactivated.  The activities were listed on a near daily basis and included minor events such as briefings, field training, lectures, and a holiday gun salute, all performed in California.  There are no notations regarding preparations for deployment to Vietnam or any overseas location and no notations regarding the deployment of individuals or small teams on temporary duty to any location.  There is no notation that any members of the unit served aboard naval vessels at sea.  Therefore, the record is detailed, very complete, and confirms that the Veteran was not assigned duty outside the continental United States or at sea during this period of service.  Moreover, the dates of service at this unit do not correspond with the 3 months, 28 days shown on the DD-214.  The record of service indicates that the Veteran was transferred from the unit on April 19, 2012.  

Court martial records showed that the Veteran was absent without official leave from orders to report to the MAC Terminal in Northern California on May 13, 1970 and remained absent until July 7, 1970.  The Record of Service shows that the Veteran had been ordered to duty at the Marine Barracks, Naval Ammunition Depot, Oahu, Hawaii.  Letters from the artillery unit to the Marine Barracks and disciplinary records also showed that the Veteran's permanent transfer destination was in Hawaii.  A July 7, 1970 Report of Absentee or Deserter (NAVMC 10044) showed that the Veteran surrendered to military authorities in Norfolk, Virginia on that date.  Statements of the appellant and a friend indicated that she and her small child were then living in Norfolk.  Sea and Air Travel-Embarkation Slips (NAVMC 118 (17)) contained an entry showing that the Veteran traveled by government contract aircraft from California to Honolulu on July 11, 1970.  On arrival at the Marine Barracks, the Veteran's initial duty was as a guard and was changed one day later to mess man awaiting trial by court martial for absence without official leave.  

On August 19, 1970, the Veteran was found guilty of the unauthorized absence and ordered to confinement at hard labor for 30 days at the Naval Base in Pearl Harbor, Hawaii.  The Record of Service showed that the confinement was executed from August 20 to September 11, 1970.  A reduction in pay grade was executed on August 25, 1970.  After confinement was completed, the Veteran was assigned duties as a guard on the Ammunition Depot.  

On September 16, 1970, the Veteran received non-judicial punishment for purchasing alcohol for a minor one day earlier.  The punishment awarded was restriction to the Marine Barracks for 30 days that was not suspended or appealed.  

On October 6, 1970, the Veteran initiated a request for a hardship discharge.  The request was directed via his commanding officer at the Marine Barracks in Hawaii to the commanding general of the Fleet Marine Force.  His reasons were that his spouse was 19 years of age with a small child and in financial distress.  At the time, the Veteran had a basic allowance for quarters (BAQ) allotment in effect in the amount of $130.60.  No combat pay, hazardous duty pay, or any other pay indicative of overseas service was noted.  The commanding officer disapproved the request for a humanitarian discharge but recommended a discharge by reason of convenience of the government. 

On November 13, 2012, the Veteran received non-judicial punishment for failure to properly perform his duties at the Naval Ammunition Depot at Lualualei, Hawaii.  He was assigned extra duties and restriction to the Marine Barracks for seven days.  

On November 28, 1970, the Veteran was transferred from the Marine Barracks and traveled by government contract aircraft from Honolulu to California.  Air travel to and from Hawaii were the only entries on the record of air and sea travel.  Several other places to enter transport are blank.  The Veteran was received a general discharge under honorable conditions on December 4, 1970 from a military personnel office in California.  

The "foreign and/or sea service" entry on the DD-214 of 3 months, 28 days corresponds exactly to the dates of service in Hawaii minus the time in confinement.  

During the June 2006 Board hearing, the appellant testified that her husband told her that he arrived in Hawaii in July 1970 but that he deployed to Vietnam in late August 1970 and thereafter she would not hear much from him.  She testified that she sent and received mail to and from a Fleet Post Office and was also contacted by the Veteran's commanding officer regarding her family financial status relevant to a request for a hardship discharge.  All mail was destroyed in a home fire in 1986.  

The appellant has submitted a copy of a travel voucher dated in 1970 that is largely illegible.  That document does not include anything showing that the Veteran had service in Vietnam.  The appellant has also submitted a lay statement from a cousin indicating that the appellant told her that the Veteran was in Vietnam and that she wrote a letter, at the appellant's request, to the Veteran's commanding officer regarding a requested hardship discharge.

Records from the Veteran's personnel file confirm that the appellant and her cousin wrote letters on the Veteran's behalf requesting a hardship discharge.  The hardship discharge, however, was based on financial issues.  Further, although the Veteran may have told the appellant he was being sent to Vietnam and the appellant may have sincerely believed that the Veteran was in Vietnam, the evidence in the Veteran's personnel record clearly indicates that he was stationed in Oahu, Hawaii in August through November 1970.

In the April 2008 Joint Motion, the parties concluded that VA failed to satisfy its duty to assist in that the absence of any explicit record of service in Vietnam was in conflict with the DD-214 entry showing nearly four months of foreign or sea service and the appellant's contentions.  The parties directed additional development including obtaining unit records.  In a July 2009 remand, the Board directed the RO to obtain the entire personnel file, unit summaries, and a determination from the U.S. Marine Corps whether service in Hawaii was considered "foreign and/or sea service."  In November 2009, the RO received the Command Chronology of the 7th 155mm Gun Battery as discussed above.   NARA reported that no summaries were held for shore commands such as the Marine Barracks in Hawaii.  Additional personnel records including disciplinary records were received as discussed above.  

Regarding the definition of foreign or sea service, in correspondence in April 2010, the assistant head of the U.S. Marine Corps Manpower Support Branch provided an excerpt from the Marine Corps Separation and Retirement Manual (MCO P1900.16) effective in 1970.  The excerpt included the instructions for preparing the DD-214 block entitled "Foreign and/or Sea Service." The instructions were, " Enter in years, months, and days, the time spent on foreign and/or sea service during current active service period (Item 18a.) Service performed outside the continental United States on maneuvers will not be included."  The instructions for block 19 required a mark in the appropriate space for service in Indochina or Korea since August 5, 1964.  The author of the response noted that the Manual did not contain a definition for "foreign duty" and that he was forwarding the request to the Separation and Retirement Branch (SRB) at a specified address and telephone number.  In August 2010, the RO send a written inquiry to the SRB, but no response was initially received.   

In February 2011, the Board again denied service connection for the cause of death in part because the weight of credible service record evidence indicated that the Veteran did not serve in Vietnam.  The Board discussed the location and operations of the 7th 155mm Gun Battery and the detailed location, duties, and discipline events in Hawaii.  The Board concluded that the DD-214 entry for foreign or sea service appeared to be in error as all the other service information not only did not show Vietnam service but also accounted for the Veteran's location in California in an non-deploying unit, in Hawaii awaiting court martial or in confinement or restriction, and on unauthorized absence.  

On appeal to the Court, VA argued that there had been substantial compliance with the Board's remand for additional development.  However, the appellant argued that VA did not comply with its duty to assist by following up with the SRB to determine the definition of foreign duty, by not applying a presumption of regularity with respect to the notation of foreign duty, and that the record did not account for the Veteran's location between late September and parts of November.

In a November 2012 brief to the Court, the appellant argued that a presumption of regularity should apply to the DD-214 entry indicating foreign service and that the absence of any service record reference to Vietnam does not mean that the Veteran did not serve there, citing McLendon v. Nicholson, 20 Vet. App. 79 (2006) for the principle that a lack of medical evidence does not constitute negative evidence.  

In a June 2012 Memorandum Decision, the Court found that there was not substantial compliance with its remand instructions because there was insufficient follow-up with the SRB to explain the entry on foreign or sea service and because there was "at best conflicting evidence." 

In December 2012, the Board remanded the claim for the RO to initiate follow-up requests to the SRB to provide information on the definition of foreign and/or sea service used in 1970 as applicable to a DD-214.  

In letters in December 2013 and June 2014, the head of the SRB noted that he was unable to find a definition to determine whether service in Hawaii was considered foreign service in 1970.  He provided another copy of the excerpt from the Marine Corps Separation and Retirement Manual (MCO P1900.16) effective in 1970 and noted that it could be interpreted that service outside the continental United States was foreign for this purpose.  He also noted that his organization has seen administrative errors in the past based on misinterpretation of the service references.  He did not elaborate on the nature of those errors or misinterpretations.  He also noted that the excerpt of the 1970 Manual "could be interpreted that service outside the continental United States was 'foreign.'"  Nevertheless, the official noted "While not possessing the Official Military Personnel File for verification of service history, we concur with your analysis in this case and believe it is most unlikely that any Marine, let alone a Marine with the record described, would be sent to Vietnam for 3 months and summarily discharged."  

In May 2015, the appellant's attorney provided a brief advancing additional argument to the Board.  The attorney included a copy of an electronic message, dated in November 2014, reflecting the appellant's report that she was told by the Red Cross that her husband was in Vietnam and had received a telephone call from him in August 1970 that he was going to Vietnam

The appellant, through her attorney has argued that the DD-214 was erroneous (notably, reversing the November 2012 position that the presumption of regularity applied in this regard).  The appellant now contends that the preparer incorrectly listed service in Hawaii as foreign service and neglected to mark the box for service in Indochina which was supported by the SRB's comment that administrative errors had occurred in the past.  The appellant concluded that the preparer of the DD-214 did not properly discharge his or her official duties and therefore, the Board may not rely on the entry for foreign service or the empty box for Indochina service.  

The appellant also has argued that the Board may not rely on the statements by the SRB representative in June 2014 because the statement regarding service in Hawaii as foreign service was not definitive and therefore not probative, because the representative did not have access to the Veteran's service records and had no basis to comment on the Veteran's likelihood of Vietnam service, because the response did not involve case analysis that is of record, and because the representative expressed his opinion using the wrong standard; i.e. "most unlikely" vice "at least as likely as not."   The appellant concluded that the only competent and credible evidence regarding the Veteran's service in Vietnam was the lay evidence provided by the appellant and her cousin regarding an August 1970 telephone call from the Veteran in Hawaii informing her that he was going to Vietnam, receiving a letter from the Veteran's commanding officer regarding a hardship discharge, and a report of information from the Red Cross that the Veteran was in Vietnam.  The appellant contends that this lay evidence is not contradicted anywhere in the record and must be found credible.

The appellant has further contended that there are periods of time where is nothing in the record to confirm that the Veteran was in Hawaii the entire period of time, and that there is nothing that affirmatively demonstrates that he did not serve in Vietnam.  .  

Considering all pertinent evidence and argument in light of the governing legal authority, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.

First addressing the theory of entitlement based on Agent Orange exposure, the Board notes that the Veteran is not entitled to a presumption of in-service exposure to herbicides, including Agent Orange. The Board finds that the Veteran did not serve in Vietnam at any time during his active duty.  

The current version of the Marine Corps Separation and Retirement Manual (MCO P1900.16) provides the following definitions in the context of the entries on the DD-214.  Foreign Service is service performed outside the continental United States not part of a deployment (sea service).  Outside the continental United States is any area of the world other than the continental United States to include Alaska and Hawaii.  Overseas service is all locations including Alaska and Hawaii outside the continental United States.  Earlier versions of this Manual refer to the Department of Defense Military Pay and Allowances Entitlements Manual for the definitions suggesting a relationship to pay or benefits.  

The current definitions show that Hawaii is foreign service for the purposes of the DD-214, as it is outside the continental United States.  This is consistent with the differences in pay, benefits, tour of duty rotations, and medical requirements considered in personnel assignments to Hawaii. 

Contrary to the representative's contention, service personnel records account for all times, locations, and the nature of his duties that do not show his presence in Vietnam.  Contrary to the November 2012 brief to the Court that the presumption of regularity applied to the DD-214's entry of 3 months, 28 days of foreign service proved presence in Vietnam, the appellant now argues that this entry and the lack of a specific indication of Indochina service must be in error only because it does not correspond with the appellant's and cousin's lay evidence and the SRB representative's non-specific comment that errors have been made in the past.   

The Board considered the statements provided by the appellant and her cousin.  Both are certainly competent assert matters within their personal knowledge, to include matters recalled.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although they are competent to report their communications with the Veteran and the Red Cross and although their beliefs of his presence in Vietnam are sincerely held, the reports are not credible or probative because overwhelming weight of service record evidence shows the Veteran's location elsewhere.  Moreover, the appellant's and her cousin's assertions that the Veteran served in Vietnam appear to be based on what the appellant asserts the Veteran told her (and not on personal knowledge).  

Contact by the Red Cross is consistent with the Veteran's request for a hardship discharge but does not substantiate his presence in Vietnam.  Moreover, the Veteran was in confinement in Hawaii for a large portion of the contended time in Vietnam which the Veteran might well have wanted to conceal from family and friends.   

The appellant's argument that there is nothing in the record to exclude Vietnam service is without merit.  The appellant discounts official service department records as not competent, credible or probative because they do not conform to the appellant's contentions and because an SRB representative noted that there have generally been errors in the past.  The appellant's representative ignores the remainder of the record and argues that because the records did not explicitly noted that the Veteran was not in Vietnam, then this absence of evidence demonstrates that he must have served in Vietnam as reported by the appellant and cousin.  

The service record of Sea and Air Travel accounts only for a flight from California to Hawaii on July 11, 1970 and a return from Hawaii to California on November 28, 1970.  

The Veteran was never assigned to a deploying Marine unit but rather to an artillery unit in California that did not deploy during his time of service with that unit and was deactivated shortly after his transfer.  Contrary to the appellant's information from the Veteran, the command history has no indicia of training or preparations for overseas deployment.  

At no time did the Veteran receive medical screening and immunizations appropriate for a deployment to a tropical combat zone.  

During the entire contended time of service in Vietnam, the Veteran was assigned to the Marine Barracks, Naval Ammunition Depot, in Hawaii.  This is a shore station with no deployment mission or capabilities.  The Veteran underwent court martial and confinement while assigned to this unit and petitioned this unit's commanding officer for a hardship discharge while in Hawaii.  The three months, 28 days recorded on the Veteran's DD-214 is exactly the length of his tour of duty in Hawaii minus the time in confinement.  From arrival in Hawaii on July 11 to August 19, the Veteran was awaiting trial by courts martial.  The Veteran was confined for 21 days and restricted to the Marine Barracks for another 30 plus 7 days through November 20, 1970.  When actually on duty, he was assigned as mess man and guard at a shore station ammunition facility.  He departed Hawaii on November 28.  To suggest that the Veteran had unspecified travel to Vietnam for unspecified reasons or duties while awaiting court martial, between confinement and restriction, or during the final eight days while approved for an early discharge severely stretches the limits of credibility and hardly reaches the level of "at best conflicting evidence."  Although the Board takes note of the SRB representative's statement regarding the likelihood that a Marine with the service history as described to him was not consistent with a deployment to Vietnam, the Board does not rely on this opinion as there is overwhelming evidence of his location and duties in the service department records.  

The 1970 Marine Corps Separation and Retirement Manual is not conclusive on the definition of foreign service and the current version, although definitive, was not in effect at the time of preparation of the DD-214.  Nevertheless, the Board finds these documents and the conclusions of the Head, SRB, very persuasive to conclude that the Veteran's service in Hawaii was indicated as foreign service as all other service evidence is consistent with that entry.  Even if Hawaii was not considered foreign service in 1970, the appellant's contentions that the Veteran could have travelled to Vietnam in the few days when not awaiting court martial or confined are still not credible.  If the foreign service entry did not include Hawaii, the entry would then have been much less than three months, 28 days.  The Veteran would have been awarded a Vietnam Service Medal.  He would have had a record of assignment to a deploying unit and a record of air travel to and from Southeast Asia.  

First, the evidence that the foreign service entry applies to Hawaii service, although not conclusive, is highly persuasive.  Second, the service records clearly and positively account for the Veteran's duties and location at all times, even the two short periods of time when he was not awaiting court martial or confined.  Not only did the travel record show transport to and from Hawaii, but the Veteran's assignment to a non-deploying shore station, lack of medical preparation for overseas duty, junior rank, level of training, pending hardship discharge request, and long history of misconduct weigh heavily against any sort of short special mission to Vietnam.  The citation to McClendon is misplaced as the issue is not whether the Veteran did or did not seek medical care or was or was not diagnosed and treated.  The positive documentation of the Veteran's service is clear and comprehensive.  To suggest that no entries in the records of preparation, assignment, transport, and deployment to Vietnam does not mean "the veteran did not serve there" is meritless and would make service personnel records meaningless as documentation of a service member's location and duties.     

The Board points out that, even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, however, the record does not support a finding that the Veteran was actually exposed to herbicides, to include Agent Orange, at any location during service.  

Accordingly, even assuming, arguendo, that lung cancer resulting from metastasis of cancer from a primary site (here, the Veteran's kidney) is subject to the provisions of 38 C.F.R. §§  3.307 and 3.309 pertaining to herbicide exposure, the appellant is not entitled to presumptive service connection for the cause of the Veteran's death on the basis of alleged herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  The service medical records are completely negative for findings or diagnoses of any carcinoma, and there is no medical evidence that any renal or lung cancer was manifested (to any degree) during the first post-service year.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of lung and renal cancer is reflected in the April and May 2004 VA hospital records-many decades after the Veteran's service.  These records reflect that renal cancer had its onset in 2002, and then metastasized to the Veteran's lungs.  

Significantly, moreover, the claims file includes no competent evidence or opinion even suggesting that there existed a relationship between renal or lung cancer and Veteran's military service, and neither the appellant nor her representative has presented, identified or alluded to the existence of any such evidence.  Furthermore, on these facts, additional action to obtain a medical opinion in this regard is not required.  

Pertinent legal authority on this point provides that VA must assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). In this case, the Board finds that there is no competent, credible, or persuasive indication that the cause of death may be associated with service.  Therefore, a medical opinion is unnecessary.  As noted, the evidence does not show that there was any disease, injury, event, or symptomatology in service to which the Veteran's death could have been related.  As such, there is nothing in service for a medical professional to consider a possible starting point for a service-associated etiology.  Under these circumstances, there is no reasonable possibility that such assistance would aid in substantiating the claim, and neither the appellant nor her attorney has asserted otherwise. 

Finally, as for any direct assertions by the appellant and/or her attorney that there existed a medical relationship between the Veteran's renal and/or lung cancer and his service, the Board finds that such assertions provide no basis for allowance of the claim.  

As noted, lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

Here, the etiology of the Veteran's renal and lung cancer is complex medical matters requiring clinical training and experience.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of renal and lung cancer is a complex medical matter that falls outside the realm of common knowledge of a lay person.  As neither the appellant and her representative do not have the requisite training and are not reporting a contemporaneous diagnosis with service or symptoms observed in service. 

Under these circumstances, the Board finds that the claim for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


